t c summary opinion united_states tax_court anthony d and misty l hough petitioners v commissioner of internal revenue respondent docket no 13031-07s filed date anthony d and misty l hough pro sese farhad asghar and daniel w layton for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 for petitioners’ tax_year the income_tax deficiency was based upon a dollar_figure adjustment for unreported income and self-employment_tax on that amount petitioners have conceded the dollar_figure adjustment the issues remaining for our consideration are whether petitioner husband was an employee or self-employed for and whether petitioners are liable for the accuracy-related_penalty background petitioners resided in california at the time their petition was filed mr hough earned his living as a plumber during he went to work for jesse waddell who ran a plumbing business named arrowhead plumbing arrowhead mr waddell would obtain plumbing jobs typically new_construction and he would assign mr hough to perform plumbing work arrowhead had a business office and each workday mr hough would go either to the office for an assignment or to an existing assigned jobsite mr hough was an experienced and 2the notice_of_deficiency contained the determination that petitioners were not entitled to the earned_income_credit with petitioners’ concession that the dollar_figure is income petitioners also concede the earned_income_credit because their income exceeds the range within which that credit applies see sec_32 skilled plumber and did not need much supervision on larger jobs mr waddell who was also a plumber would work on the site with mr hough mr hough worked for mr waddell only when arrowhead had plumbing jobs accordingly the work was continuous for the period of time that arrowhead obtained plumbing jobs during mr hough worked for arrowhead for about one-half of the year mr waddell would pay mr hough every other week using an hourly rate times the number of hours worked mr waddell and mr hough had an unusual financial arrangement mr waddell assured mr hough that he would take care of all taxes on payments made to mr hough and that mr hough would not have to report the payments as income under the terms of the arrangement mr waddell would not claim a deduction on his income_tax return for payments to mr hough and would pay additional income_tax so that mr hough was not required to report the income that arrangement continued from into accordingly mr hough did not report any income or wages received from mr waddell for plumbing work from through 3we are not required to address the bona fides or tax effect of this arrangement because mr waddell issued a form 1099-misc miscellaneous income to mr hough for the year in question in while mr hough was working for arrowhead mr waddell was advised by his accountant and tax preparer to have mr hough fill out a form_w-4 employee’s withholding allowance certificate which is used by employees to declare the number of tax exemptions for purposes of withholding income_tax mr hough did complete a form_w-4 for although it was understood that they were continuing the same arrangement as in prior years where no taxes were withheld from payments made to mr hough and mr waddell would report the income and claim no deductions for the amounts paid to mr hough on date after he had already filed his tax_return mr hough received a form 1099-misc miscellaneous income from arrowhead reflecting dollar_figure of nonemployee income for mr waddell changed his mind just before the due_date of mr hough’s return because he was experiencing financial difficulties and was not in a position to bear the additional tax burden by not claiming amounts paid to mr hough as a deduction mr hough continued to believe that mr waddell had taken care of the taxes and he did not report the dollar_figure on his income_tax return or amend the return he had filed however for mr waddell claimed the dollar_figure paid to mr hough as a deduction for labor in connection with his plumbing business respondent sent petitioners a notice_of_deficiency determining that the dollar_figure was mr hough’s income and that self-employment_tax was due on that amount petitioners have conceded that the dollar_figure was income but contend that mr hough was an employee of mr waddell and is therefore not liable for self-employment_tax further petitioners contend that they are not responsible for an accuracy-related_penalty under sec_6662 discussion4 mr hough worked for mr waddell on plumbing jobs he believed that he was mr waddell’s employee and that mr waddell took care of all taxes arising from their employer-employee relationship respondent determined for that mr hough was an independent_contractor liable for self-employment_tax and not mr waddell’s employee self-employment_income has been explained as follows sec_1401 imposes a tax on self-employment_income attributable to a taxpayer from any trade_or_business carried on by the taxpayer sec_1401 sec_1402 and b sec_1_1401-1 income_tax regs the term trade_or_business has the same meaning under sec_1402 defining net_earnings_from_self-employment as under sec_162 sec_1402 118_tc_138 affd 353_f3d_595 8th cir trade_or_business under sec_162 has been interpreted to mean an activity conducted with continuity and regularity and with the primary purpose of making income or a profit 480_us_23 4there is no question in this case about who has the burden_of_proof or whether the burden shifted under sec_7491 bot v commissioner supra the carrying on of a trade_or_business for purposes of self-employment_tax generally does not include the performance of services as an employee sec_1402 117_tc_308 123_tc_219 affd 137_fedappx_373 1st cir the question of whether an individual is an employee or self-employed is factual 503_us_318 factors that have been considered by courts in making this determination are the skills required the source of instrumentalities and tools the location of the work the duration of the relationship whether the business has the right to assign additional projects to workers the extent of the worker’s discretion over when and how long to work the method of payment the worker’s role in hiring paying assistants whether the work is part of the regular work of the business the providing of worker benefits and the tax treatment of the worker id pincite no one factor is dispositive and the various aspects of the relationship are weighed and balanced to reach a result nlrb v united ins co of am 390_us_254 mr hough possessed the skills to perform his job with minimal supervision and he provided his own tools the supplies to complete the job were provided by mr waddell and he also decided the location and the type of plumbing work to be done by mr hough the job assignments continued for extended periods and mr hough exclusively worked for mr waddell regularly over a period of years mr waddell generally directed mr hough’s daily activities deciding where he was to work and the type of plumbing to be done the work mr hough performed was a regular part of arrowhead’s business and mr hough was paid an hourly wage biweekly mr hough did not receive any employee_benefits but he was not provided a single form_w-2 wage and tax statement or form 1099-misc for the first years that he worked for mr waddell it was only on the last day for filing a tax_return that mr waddell sent mr hough a form_1099 when mr hough began working for mr waddell during mr waddell asked him to fill out a form_w-4 which is intended for employees to advise their employers of the number of dependency_exemptions being claimed for purposes of the withholding of income_tax considering all of these factors we find and hold that mr hough was mr waddell’s employee and not liable for self- employment_tax for respondent also determined an accuracy-related_penalty with respect to petitioners’ underpayment_of_tax sec_6662 and b and provides for a 20-percent penalty on the underpayment_of_tax due to negligence disregard of rules and regulations or a substantial_understatement_of_income_tax a substantial_understatement exists if the understatement of income_tax exceeds percent of the tax required to be shown or dollar_figure sec_6662 petitioners’ concession of the dollar_figure of unreported income makes it clear that there was a substantial_understatement_of_income_tax therefore the accuracy-related_penalty would apply unless petitioners demonstrate that the underpayment was due to reasonable_cause and that they acted in good_faith 299_f3d_221 3d cir affg 115_tc_43 petitioners had filed their return before mr waddell sent them a form 1099-misc reflecting dollar_figure of income they were therefore on notice that the circumstances had changed from prior years but they did nothing to address this change for example they did not make an inquiry about the form 1099-misc or attempt to file an amended_return for in these circumstances petitioners did not have reasonable_cause and they did not act in good_faith accordingly respondent’s determination of an accuracy-related_penalty is sustained to reflect the foregoing and concessions by the parties decision will be entered under rule
